Citation Nr: 0935990	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-02 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of legal entitlement to nonservice-connected death 
pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION


The appellant's deceased spouse had recognized service in the 
Philippine Army from September 1941 to December 1941 and from 
August 1945 to June 1946.  

This matter comes to the Board of Veterans' Affairs (BVA or 
Board) on appeal from a January 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines that denied the 
benefit sought on appeal.  

This appeal has been advanced on the docket of the Board of 
Veterans' Appeals (Board) pursuant to 38 C.F.R. § 20.900(c) 
(2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  In a decision dated in January 1968, the Board determined 
the appellant had no basic eligibility to receive death 
pension benefits.  

2.  The evidence received since the January 1968 BVA decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The evidence received since the January 1968 Board decision 
is not new and material, and the issue of legal entitlement 
to nonservice-connected death pension benefits is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, what evidence VA will obtain and what information and 
evidence the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159.  These notice requirements apply to all five 
elements of a service connection claim:  Veteran status; 
existence of a disability; a connection between a veteran's 
service and the disability; degree of disability; and the 
effective date of any award of benefits.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

With respect to a claimant seeking to reopen a previously 
denied claim, VA's duty to notify includes advising the 
claimant of evidence and information necessary to reopen the 
claim and notice of the evidence and information necessary to 
establish entitlement to the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In Kent, the United States 
Court of Appeals for Veterans Claims (Court) held that in the 
context of a claim to reopen, VA must look at the bases for 
the denial in the prior decision and provide the claimant 
with notice that describes what evidence would be necessary 
to substantiate that element or those elements of the 
underlying claim that were found insufficient in the previous 
denial.  Id.  

In this case, in its January 2007 letter notifying the 
appellant of the denial of her claim, the RO notified the 
appellant that basic eligibility to nonservice-connected 
death pension may be shown to exist if a veteran served in a 
regular component of the active military, naval, or air 
service of the United States Armed Forces for a period of 
90 days or more, one day of which must have been during 
wartime.  The RO explained that service with the Commonwealth 
Army (USAFFE), including the recognized guerrillas, or the 
new Philippine Scouts does not meet this requirement.  

In addition, in a letter dated in September 2007, the RO told 
the appellant it was working on her appeal as to whether new 
and material evidence has been submitted to reopen her claim 
for legal entitlement to nonservice-connected death pension 
benefits.  The RO explained that certification from the 
National Personnel Records Center (NPRC) showed that her 
husband served with the Philippine Commonwealth Army and the 
Regular Philippine Army.  The RO noted that this is not 
deemed to have been active military service for pension 
purposes and that the appellant therefore was not qualified 
for nonservice-connected death benefits based on this service 
certification.  The RO explained that she had been informed 
of this decision in November 1966 and that the Board in its 
subsequent decision, which was dated in January 1968, 
determined that she lacked basic eligibility to receive death 
pension benefits.  

In its September 2007 letter, the RO explained that to reopen 
her claim there must be new and material evidence and 
provided the appellant with the definition of new and 
material evidence stating that to qualify as new evidence, 
the added evidence must be submitted to VA for the first time 
and that evidence that is cumulative and tends to reinforce a 
previously established point is not considered new.  The RO 
also told the appellant that to qualify as material, the 
added evidence must bear directly and substantially upon the 
issue for consideration.  The RO reiterated to the appellant 
that to support her attempt to reopen her claim for death 
pension benefits she needed to submit new and material 
evidence showing her husband served in a regular component of 
the active military, naval, or air service of the United 
States Armed Forces, and the RO outlined the criteria for 
death pension benefits.  The RO repeated that the service 
requirement is not met by service with the Philippine 
Commonwealth Army (USAFFE), including the Recognized 
Guerillas, or the New Philippine Scouts.  In addition, the RO 
told the appellant what evidence it would obtain and what 
evidence she should submit.  

In view of the foregoing, the Board finds the appellant was 
effectively informed to submit all relevant evidence in her 
possession and that she received notice of the basis of the 
prior denial of her death pension benefits claim, the 
evidence needed to substantiate the claim, the avenues by 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).  

The most recent notice was given to the appellant in 
September 2007.  The RO thereafter readjudicated the issue of 
whether new and material evidence has been received to reopen 
the claim for legal entitlement to nonservice-connected death 
pension benefits and issued the Statement of the Case in 
November 2007 and a Supplemental Statement of the Case in 
January 2008.  The Court has held that a Statement of the 
Case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III); see also Prickett v. Nicholson, 20 Vet. App. 
370 (2006) (noting that a timing defect may be cured by the 
issuance of a fully compliant notification followed by 
readjudication of the claim).  

In addition to the foregoing, the Board finds there has been 
substantial compliance with the assistance provisions set 
forth in the law and regulations.  The record in this case 
includes the RO's request for service verification to the 
service department, but there has been no evidence added to 
the record that would trigger a requirement to seek 
additional evidence from the service department via NPRC.  No 
additional pertinent evidence has been identified by the 
appellant, and she has not requested a hearing.  

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the appellant has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency and clarifying that the burden of 
showing that an error is harmful or prejudicial normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Background and Analysis

In November 1966, the RO denied entitlement to nonservice-
connected death pension and explained to the appellant this 
was because this type of benefit is not payable to dependents 
of veterans who served with the Philippine Army or recognized 
guerillas.  The appellant disagreed with the RO decision, and 
appealed to the Board.  In a final decision dated in 
January 1968, the Board found that the appellant's husband 
served in the Philippine Army while in the service of the 
Armed Forces of the United States from September 1941 to 
December 1941 and from August 1945 to June 1946; the Board 
concluded that this service does not meet the service 
requirements for entitlement to death pension benefits.  

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1100 (2008).  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
Evidence presented since the last final denial will be 
evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996). 

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Nonservice-connected death pension benefits are payable to 
the surviving spouse of a veteran who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. §§ 1521(j), 1541 (West 2002).  In 
order to establish basic eligibility for VA nonservice-
connected death pension benefits based on the decedent's 
service, it is required, in part, that the individual with 
respect to whom pension is claimed be a veteran who had 
active military, naval, or air service.  See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a), (j) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2008).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2008).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a), (b) (2008).  The "Armed 
Forces" consist of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code and benefits authorized by some 
parts of chapter 13, title 38, United States Code.  
38 U.S.C.A. § 107(a) (2002); 38 C.F.R. § 3.40(c) (2008).  
This does not include VA death pension benefits, which are, 
as noted above, authorized by chapter 15, title 38, United 
States Code.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).  The Court has 
held that the findings by the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Venturella v. 
Gober, 10 Vet. App. 340 (1997).  

In this case, the evidence of record at the time of the 
January 1968 Board decision included PA AGO Form 23, 
Affidavit for Philippine Army Personnel, completed by the 
appellant's husband in August 1945.  In the August 1945 
affidavit, the appellant's husband stated he was a reservist 
inducted into USAFFE in September 1941.  He stated he 
received a shrapnel wound in late December 1941 and separated 
from his unit at that time.  He stated he was then a civilian 
farmer and reported to Camp Murphy for processing into the 
4th Repl Bn in August 1945.  The record also included a Form 
22-A PA, Personal Record Army of the Philippines, in which 
the appellant's husband stated he was called to duty in 
August 1945 for service in the Philippine Army.  Attached was 
an Oath and Certificate of Enlistment dated in August 1945 in 
which the appellant's husband stated he was reporting for 
active duty as a soldier in the Army of the Philippines.  

Also of record was a physical examination report for the 
appellant's husband dated in August 1945.  The examiner who 
conducted the August 1945 examination stated the appellant's 
husband was mentally and physically qualified for service in 
the Army of the Philippines.  There was also a W.D., A.G.O. 
Form No. 38, Report of Physical Examination of Enlisted 
Personnel Prior to Discharge, Release from Active Duty or 
Retirement, dated in June 1946.  A typewritten statement at 
the top of the examination report reads, "[t]his examination 
is incident to the transfer of this man from control of the 
armed forces of the United States to the Philippine 
Commonwealth."  

The record included USAAC Form 632 dated in September 1966 in 
which a major general of the U.S. Army stated the appellant's 
husband had no recognized guerilla service but was in USAFFE.  
It was stated that the beginning date of his service was in 
September 1941, he had pre-war service from September 1941 to 
December 1941, was in beleaguered status in December 1941, 
was in no casualty status (during which he was not engaged in 
military activities) from December 1941 to August 1945, and 
had regular Philippine Army service from August 1945 to 
June 1946.  

Also of record was a certificate of death for the appellant's 
husband showing he died in December 1964.  In addition, in 
the record were documents pertaining to the marriage of the 
appellant and her husband.  In the record was a carbon copy 
of a document signed by an Assistant Adjutant General 
(organization not identified) and dated in January 1965.  It 
refers to the appellant's husband having been inducted into 
the USAFFE in September 1941 and next states he reported to 
4th Repl Bn in August 1945, and it then says enl sgt in 
June 1946.  This is followed by entries pertaining to changes 
of assignment until his death in December 1964.  

Evidence added to the record after the January 1968 Board 
decision includes a December 1964 letter to the appellant 
from the Commanding Officer of the 38th Constabulary Company 
of the Philippines offering condolences on the death of her 
husband and observing his loyalty and devotion to his duties.  
The appellant also submitted a copy of condolences from the 
Armed Forces of the Philippines Mutual Benefit System related 
to the death her husband.  In addition, she submitted a copy 
of special orders of the Armed Forces of the Philippines 
dated in June 1965 and stating that her husband, having 
completed service from July 1939 to December 1939 and from 
August 1941 to December 1964, was posthumously retired form 
the service of the Armed Forces of the Philippines.  The 
appellant also submitted copies of her bank records dated in 
2005 and 2006 and a copy of a check payable to her from the 
Philippine Department of National Defense.  

In January 2007, the appellant submitted a certification, 
AGNR2, dated in December 2006 from the Office of the Adjutant 
General of the Armed Forces of the Philippines.  It states 
the appellant's husband was a trainee form July 1939 to 
December 1939, was called to active duty as a corporal in 
August 1941, was inducted into the USAFFE in September 1941, 
was enlisted as a sergeant in AFP [Armed Forces of the 
Philippines] in June 1946, and was retired posthumously from 
service in AFP effective in December 1964.  It identifies the 
appellant as his beneficiary.  

Other evidence added to the record includes certifications 
concerning the appellant's health and economic status and 
translations of documents pertaining to the marriage of the 
appellant and her husband.  

The appellant contends she should be awarded nonservice-
connected death pension because of her poor health and 
poverty and states she is eligible because her husband was a 
member of the USAFFE for more than ninety days during a 
period of war.  

In reaching a determination on whether new and material 
evidence has been received to reopen the claim, the reason 
for the last prior denial of the claim should be considered.  
At the time of the November 1968 Board denial, there was no 
evidence that the appellant's husband had service in a 
regular component of the active military, naval, or air 
service of the United States Armed Forces for a period of 90 
days or more, one day of which must have been during wartime.  
Further, service connection was not in effect for any 
disability at any time, which precluded a finding that the 
appellant's husband was receiving (or entitled to receive) 
compensation or retirement pay for the service-connected 
disability.  

As to that evidence added to the record consisting of 
additional certifications as to the date of marriage of the 
appellant and her husband, letters of condolence on the death 
of the appellant's husband, financial records for the 
appellant, and records and certifications concerning her 
health and financial status, all of these documents are 
either cumulative or duplicative of evidence previously of 
record or are not relevant to whether the appellant's husband 
had requisite service that would entitle the appellant to 
death pension benefits.  The Board notes that the AGNR2 from 
the Office of the Adjutant General of the Armed Forces and 
dated in December 2006 was not previously of record.  It 
recites a chronology of service assignments for the 
appellant's husband but only shows his service was in the 
USAFFE between September 1941 and June 1946.  It therefore 
does not show or suggest that the appellant's husband had 
service in a regular component of the active military, naval 
or air service of the United States.  

The Board recognizes that the Federal Circuit has stated that 
a request for verification from the service department 
pursuant to 38 C.F.R. § 3.203 should include submission of 
evidence submitted by the appellant.  Capellan v. Peake, 539 
F.3d 1373 (Fed. Cir. 2008).  Although there is no indication 
that the additional evidence submitted by the appellant has 
been reviewed by the service department, the appellant does 
not contend that it shows her husband had any service other 
than that shown in the PA AGO Form 23 that was of record at 
the time the U.S. Army issued its USAAC Form 632 in 
September 1966.  

Although the appellant argues that it should be enough that 
her husband was inducted into USAFFE, fought the Japanese in 
combat, and served for more than 90 days during wartime, she 
does not contend that her husband had periods of active 
service for VA purposes other than those reflected in the 
documents of record.  None of the evidence added to the 
record tends to establish that the appellant's husband had 
service that can qualify a claimant for VA non-service-
connected death pension.  The added evidence therefore does 
not raise a reasonable possibility of substantiating the 
claim of legal entitlement to nonservice-connected death 
pension benefits.  Because of this, the claim may not be 
reopened and must remain denied.  

This is a case in which the law is dispositive of the 
underlying issue, and basic eligibility for death pension 
benefits is precluded based upon the appellant's husband's 
service and the fact that at the time of his death he was not 
receiving (or entitled to receive) compensation or retirement 
for a service-connected disability.  This is not in dispute, 
meaning there is a lack of legal entitlement to the benefit 
sought.  See Mason v. Principi, 16 Vet. App. 129, 131-32 
(2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

New and material evidence not having been received to reopen 
the claim legal entitlement to nonservice-connected death 
pension benefits, the appeal is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


